UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q SQuarterly Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the quarterly period ended March 31, £Transition Report Under Section 13 or 15(d) of the Securities Exchange Act of 1934 for the transition period from to . Commission File Number: 000-27239 TAPIMMUNE INC. (Name of registrant in its charter) NEVADA 88-0277072 (State or other jurisdiction of incorporation or organization) (I.R.S. Employer Identification No.) 700 NW Gilman Blvd, Suite 486 Issaquah, WA 98027 (Address of principal executive offices) (Zip Code) (604) 264-8274 (Issuer's telephone number) Indicate by check mark whether the registrant (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days.YesSNo£ Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, non-accelerated filer or a smaller reporting company.See definition of “accelerated filer”, “large accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act (check one): £Large accelerated filer£Accelerated filer £Non-accelerated filer (Do not checkSSmaller reporting company if smaller reporting company) Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act). Yes£NoS As of May 14, 2009, the Company had 24,149,827 shares of common stock issued and outstanding. PART I – FINANCIAL INFORMATION Item 1.Financial Statements Description Page Consolidated Balance Sheets as of March 31, 2009 (Unaudited) and December 31, 2008 2 Consolidated Statements of Operations for the Three Months Ended March 31, 2009 and 2008, and for the Period from July 27, 1999 (Date of Inception) to March 31, 2009 (Unaudited) 3 Consolidated Statements of Cash Flows for the Three Months Ended March 31, 2009 and 2008, and for the Period from July 27, 1999 (Date of Inception) to March 31, 2009 (Unaudited) 4 Notes to the Consolidated Financial Statements (Unaudited) 5 1 TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED BALANCE SHEETS March 31, 2009 December 31, 2008 (Unaudited) ASSETS Current Assets Cash $ 4,741 $ 987 Due from government agency 32,770 33,263 Prepaid expenses and deposits - 9,520 37,511 43,770 Furniture and Equipment, net (Note 3) 7,271 9,139 $ 44,782 $ 52,909 LIABILITIES AND STOCKHOLDERS’ DEFICIT Current Liabilities Accounts payable and accrued liabilities $ 1,609,429 $ 1,492,586 Research agreement obligations (Note 4) 229,972 243,598 Convertible notes payable (Note 5) 56,633 56,633 Notes payable and secured loan (Note 5) 988,667 763,327 Due to related parties (Note 6) 574,705 520,138 3,459,406 3,076,282 Commitments and Contingencies (Notes 1, 4, 5, 7, and 9) Stockholders’ Deficit Capital stock (Note 7) Common stock, $0.001 par value, 500,000,000 shares authorized 24,149,827 shares issued and outstanding (2008 – 24,149,827) 24,150 24,150 Additional paid-in capital 17,818,076 17,500,559 Shares and warrants to be issued (Notes 5 and 7) 67,400 323,750 Deficit accumulated during the development stage (21,264,524 ) (20,812,106 ) Accumulated other comprehensive loss (59,726 ) (59,726 ) (3,414,624 ) (3,023,373 ) $ 44,782 $ 52,909 The accompanying notes are an integral part of these consolidated financial statements. 2 TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF OPERATIONS (UNAUDITED) Three Months Ended March 31, July 27, 1999 (inception) to March 31, 2009 2008 2009 Expenses Consulting fees $ 40,000 $35,166 $1,258,867 Consulting fees – stock-based (Note 7) - 36,900 3,285,775 Depreciation 1,868 1,869 211,354 Gain on settlement of debts - - (173,010) General and administrative 23,333 28,981 2,346,643 Interest and finance charges (Note 5) 199,916 214,550 2,921,585 Management fees (Note 6) 75,642 77,537 2,009,877 Management fees – stock-based (Note 7) 13,167 85,167 840,557 Professional fees 108,009 134,853 2,749,231 Research and development (Note 6) 24,381 61,782 5,348,732 Research and development – stock-based - - 612,000 486,316 676,805 21,411,611 Net Loss Before Other Items (486,316) (676,805) (21,411,611) Other Items Foreign exchange gain 33,898 - 116,557 Interest income - - 30,530 Net Loss for the Period (452,418) (676,805) (21,264,524) Deficit Accumulated During the Development Stage, beginning of period (20,812,106) (18,616,167) - Deficit Accumulated During the Development Stage, end of period $ (21,264,524) $(19,292,972) $(21,264,524) Basic and Diluted Net Loss per Share $ (0.02) $(0.03) Weighted Average Number of Common Shares Outstanding 24,149,827 23,502,681 The accompanying notes are an integral part of these consolidated financial statements. 3 TAPIMMUNE INC. (A Development Stage Company) CONSOLIDATED STATEMENTS OF CASH FLOWS (UNAUDITED) Three Months Ended March 31, Three Months Ended March 31, July 27, 1999 (inception) to March 31, 2009 2008 2009 Cash Flows from Operating Activities Net loss $ (452,418 ) $ (676,805 ) $ (21,264,524 ) Adjustments to reconcile net loss to net cash used in operating activities: Depreciation 1,868 1,869 211,355 Gain on settlement of debts - - (173,010 ) Non-cash interest and finance fees 153,340 203,581 2,628,174 Stock-based compensation 13,167 122,067 4,754,582 Changes in operating assets and liabilities: Due from government agency 493 (1,136 ) (32,770 ) Prepaid expenses and receivables 9,520 16,997 6,000 Accounts payable and accrued liabilities 116,843 132,154 1,971,612 Research agreement obligations (13,626 ) (26,723 ) 229,972 Net Cash Used in Operating Activities (170,813 ) (227,996 ) (11,668,609 ) Cash Flows from Investing Activities Purchase of furniture and equipment - - (218,626 ) Cash acquired on reverse acquisition - - 423,373 Net Cash Provided by Investing Activities - - 204,747 Cash Flows from Financing Activities Issuance of common stock, net - - 8,922,125 Convertible notes - (10,000 ) 308,450 Notes and loans payable 120,000 - 904,845 Advances from related parties 54,567 89,997 1,333,183 Net Cash Provided by Financing Activities 174,567 79,997 11,468,603 Net Increase (Decrease) in Cash 3,754 (147,999 ) 4,741 Cash, Beginning of Period 987 167,539 - Cash, End of Period $ 4,741 $ 19,540 $ 4,741 Supplemental cash flow information and non-cash investing and financing activities: (refer to Note 8) The accompanying notes are an integral part of these consolidated financial statements. 4 TAPIMMUNE INC. (A Development Stage Company) NOTES TO CONSOLIDATED FINANCIAL STATEMENTS MARCH 31, 2009 (UNAUDITED) NOTE 1:NATURE OF
